Title: To Benjamin Franklin from Georgiana Shipley, 2 October 1782
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


My dear Sir,
Chilbolton Octber the 2d 1782
Altho: you will very lately have heard from my father, I have too much pride as well as pleasure in the correspondence to relinquish my part of it; the difficulty of finding a safe conveyance for my letter can alone induce me to be silent.
We had the pleasure of breakfasting with Dr Priestley on our return out of Wales, he has an exceeding pretty house 1 mile from Birmingham & appears as happy & comfortable as possible, he is pleased with his situation & lives chiefly with a society of ingenious sensible men who reside at Birmingham; but I believe his happiness proceeds from that cheerful temper of mind, which inclines him to see only la belle jambe, & which is the greatest blessing any one can possess. Our good friend Doctor Price has had an ugly accident from a kick of a horse on his ankle-bone. This has confined him a considerable time & deprived us of the pleasure of seeing him at Chilbolton—we expect Mr Jones next week, from him I hope to hear many satisfactory particulars of our much honor’d & esteemed friend, whom he so lately has had the happiness of visiting. I do not find Lord Shelburne has decided, whether he shall remain in England or be employed in a judicial capacity in the East-indies, I own, I wish the former, as I am of opinion Lord Shelburne can not do wiser, than strengthen himself by the assistance of such men— as for politics, you possibly at Paris may know more of the measures intended to be pursued, than we do at Chilboton, where we live extremely retired & hear little of what passes dessous les Cartes. I see, by the papers, the arrival of Gov: Franklin, had he been deserving of [torn: you?], how happy should we have been to have shewn him every mark of friendship & regard, [as] it is, I feel angry he should bear a name, I have long learned to love and respect.
Although I have declared my intention of not relinquishing the correspondence, I see no good excuse for engaging more of your time, than is sufficient to assure you, how highly we continue to think of our good Doctor Franklin & with how much warmth and sincerety we pray for that happy day, which shall restore you to England & to those friends, who have long known the misfortune of losing a society so dear to them. Adieu, my dear Sir, & believe me with great respect Your affecate & obliged
G: Shipley.
 
Addressed: Dr Franklin
